 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union Savings & Trust Company and Office andProfessional Employees International Union, Local17. Case 8-CA- 11871May 14, 1979DECISION AND ORDERBY MIlMEI:RS PNIlI 1O, MURPIIY, AND TRUITSI)ALI:Upon a charge filed on April 24. 1978, and anamended charge filed on June 8. 1978, by Office andProfessional Employees International Union, Local17, herein called the Union, and duly served on TheUnion Savings & Trust Company, herein called Re-spondent. the General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 8, issued an amended complaint' on Novem-ber 24, 1978, as further amended on December 4,1978, alleging, inter alia, that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe complaint and notice of hearing were duly servedon the parties.With respect to the unfair labor practices, the com-plaint, as amended, alleges in substance that onMarch 29, 1978, following a Board-conducted elec-tion won by the Union on March 22, 1978, in Case 8-RC- 11200, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;2andthat, (1) commencing on or about March 23, 1978,and at all times thereafter, Respondent has refused,IThe Regional Director issued the original complaint in this proceedingon June 16. 1978, a copy of which, along with the notice of hearing and theamended charge, was duly served on the parties, That complaint alleged.inter alta that Respondent interfered with, restrained. and coerced its em-ployees in that it unlawfully prohibited employees from engaging in solicita-tion on behalf ofa labor organization on Respondent's premises during theirnonworking time: restricted employee access to the premises during theirnonscheduled hours of work: and harassed employees and engaged in sur-veillance, or conveyed the impression of engaging in surveillance. in viola-tion of Sec. 8(a)(1) of the Act. he complaint also alleged that Respondentterminated employee Timothy Downs on April 18. 1978. and laid off em-ployee Larry Ayers on April 19. 1978, in violation Sec. 8(a)3) of the Act. OnNovember 16. 1978, the Regional Director for Region 8 approved a bilateralpartial settlement agreement remedying the ahove-mentioned alleged viola-tions of Sec. 8(a)( I) and (3) of the Act. Respondent was required to post anotice informing its employees that it would not interfere with, restrain, orcoerce them in the exercise of their rights under the Act and that it wouldmake whole the above-named employees for any loss of earnings they hadsuffered as a result of their termination and layoff.2 Official notice is taken of the record in the representation proceeding,Case 8-RC- 11200. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electrosysiemrs, Inc.. 166 NLRB 938 1967),. enfd. 388 F.2d 683 4th Cir.1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969): Inter.ype Co, v. Penello, 269 F.Supp. 573 (D.C.Va. 1967):Follett Crp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir. 19681: Sec.9(d) of the NLRA. as amended.and continues to date to refuse, to meet and to bar-gain collectively with the Union as the exclusive bar-gaining representative. although the Union has re-quested and is requesting it to do so; (2) on March 23,1978, Respondent changed, unilaterally without noti-fication to or consultation with the Union, the dailystarting and quitting worktimes of its three computerprogramers and changed the time and duration of thelunchbreak of one computer programer: (3) on April14, 1978, Respondent ceased, unilaterally without no-tification to or consultation with the Union, solicitingor accepting new customer service accounts, resultingin the elimination of two computer programer jobs;and that by the acts described in (2) and (3) above,Respondent altered the existing wages. hours, andterms and conditions of employment of employees inthe appropriate unit. On June 23, 1978, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.Thereafter, on December 4 and 15. 1978, and Janu-ar I 1. 1979, Respondent filed further answers to theamendments to the complaint, admitting in part anddenying in part the allegations in the complaint andits amendments.'On January 22. 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 6.1979, the Board issued an Order transferring proceed-ing to the Board and Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent did not file a re-sponse to the Notice To Show Cause, and, therefore,the allegations in the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent admitted, inter alia, that a majority ofRespondent's employees designated and selected theUnion as their representative for the purposes of coi-lective bargaining and that the Union was certified asthe exclusive collective-bargaining representative ofemployees in the unit: that the Union requested it tobargain with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment: that it refused to recognize, meet with, and3 On January 11. 1979. Respondent filed an amended answer to theamended complaint admitting that the Union was a labor organization.242 NLRB No. 27176 THE NION SAVIN(GS & IRUST COMPANYto bargain with the Union:4 that without notificationto or consultation with the Union it unilaterallkchanged the daily starting and quitting worktinme oftthree computer programers. and the lunchtime of oneof said computer programers: and that it unilaterallyceased soliciting or accepting new customer serviceaccounts resulting in the elimination of two computerprogramer jobs.5Respondent denied the appropriate-ness of the unit and also denied that the Union wasthe exclusive bargaining representative: that it alteredthe existing wages. hours, and terms and conditions ofemployment of unit employees: that it interferedwith, restrained, or coerced its employees in the exer-cise of their Section 7 rights: and that it engaged inunfair labor practices within the meaning of Section8(a)(5) of the Act.Respondent contends, inter alia, that the RegionalDirector erred in certifying the Union because theunit found appropriate for bargaining is. in fiact. inap-propriate. The General Counsel contends that. inview of Respondent's admissions, there are no issuesof fact which require a hearing or which were notpreviously presented to and decided bh the Board inthe underlying representation proceeding. and Re-spondent is foreclosed from raising the issue of theappropriateness of the unit in this proceeding. TheGeneral Counsel also contends that. although Re-spondent denied the allegation of paragraph 7 of theamended complaint that the Union was the exclusiverepresentative of the employees. in its December 4answer to the amended complaint it admitted para-graph 6 of that complaint that the Union was duldesignated and certified as the exclusive representa-tive of the employees, and that this establishes allfacts necessary to support the allegation that theUnion was the properly designated majority repre-sentative. Respondent, as noted supra, did not file aresponse to the Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted.Review of the record herein, including the record inCase 8-RC- 11200. reveals that on February 24, 1978.following a hearing, the Regional Director for Region8 issued his Decision and Direction of Election.wherein he found appropriate a unit of all employeesat Respondent's operation center in Warren. Ohio,excluding professional employees. guards and super-visors as defined in the Act, and all other employees.On March 17. 1978, the Board denied Respondent's4 In its answer to the original complaint Respondent denied the allegationthat it refused to recognize, meet with, or bargain ith the l:nion hut in itsanswer to the amended complaint it admilled the allegationIn its answelis to the original complaint and to the amended complaintRespondent denied the allegallons that it unilaterallk I) changed existinghours of employment of unit employees, and 121 ceased to accept new cu-tomer service accounts. but in its December 15 answer to he .Imendmenl uIIthe amended complaint it admitted these allegations.request for review as raising no substantial issues war-ranting review. Subsequently. on March 22. 1978. amajority of Respondent's emplovees in the appropri-ate unit designated the Union as their representativefor the purposes of collective bargaining with Re-spondent. On March 29. 1978. the Regional Directorft)r Region 8 certified the Union as the exclusive col-lective-hargaining representative of the employees inthe unit. It thus appears that Respondent is attempt-ing in this proceeding to relitigate issues relating tothe appropriateness of the unit and the exclusive rep-resentative status of the Union which were fully liti-gated and finally determined in the underlying repre-sentation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstIances a respondent in a proceeding alleging avolation of Section 8(a)(5) is not entitled to relitigateissues ,which were or could have been litigated in aprior representation proceeding.'The issues raised by Respondent in this proceedingas to the appropriateness of the unit and the exclusiverepresentative status of the Union were or could havebeen litigated in the prior representation proceeding.and Respondent does not offer to adduce at a hearingan\ newly discovered or previousi\ unavailable evi-dence. nor does it allege that an\ special circum-stances exist herein which would require the Board toreexamine the decision made in the representationproceeding. We therefore find that these issues arenot properly litigable in this unfair labor practice pro-ceeding. Accordinl., we grant the Motion for Sum-marN Judgment in this respect.As noted. lq)ra, Respondent. in its December 15answer to the complaint. as amended. admitted that itunilaterall chainged the dail starting and quittingworktime of its three computer programers and thetime and the duration of the lunchbreak of one com-puter programier and that it ceased to solicit or toaccept new customer service accounts resulting in theloss of two computer programer jobs, all without no-tification to or consultation with the Union: but itdenied that by this conduct it altered the existingwages. hours, and terms and conditions of employ-ment of unit employees. Thus, the factual allegationsthat Respondent unilaterally altered the terms andconditions of employment without notification to orconsultation with the Union stand admitted. Thisconduct constitutes a breach of the duty to bargainwith respect to a mandatory subject of bargaining;i.e.. terms and conditions of employment. N. L. R. B. v.Betnne Katz, etc., d/b/a Williamsburg Steel ProductsCo., 369 U.S. 736 (1962). Thus, we agree with theGeneral Counsel's contention that Respondent's uni-ISee Pirurgh Plae Gla.csi (,o. v. .L. R.. 313 U.S. 146. 162 11941):Rules and Regultions of the Board. Secs 102.67(I and 102.691c).177 DIE (ISI()NS OF N IONAI ILABOR RELATIONS BOARDlateral change in the hours of work and of' the lunch-break of its computer programers without notifyingor consulting with the Union violated Section 8(a)(5)of the Act.7We also agree with the General C('ounsel'scontention that Respondent's unilateral action, with-out prior notice to or consultation with the Union, indiscontinuing its practice of soliciting or acceptingoutside customer accounts resulting in the eliminationof two computer programer jobs also violated Section8(a)(5) of' the Act. Accordingly. we also grant theGeneral Counsel's Motion for Summary Judgment onthese allegations.On the basis of the entire record, the Board makesthe fillowing:FINI)IN(;S OF FA('II. III BSINFISS ()1 RISP()NI)IN IRespondent is engaged in the provision of commer-cial trust and general banking services. Respondent'sanswer to the complaint in this proceeding admittedthat in the course and conduct of its business opera-tions it received gross revenues in excess of $500,000and annually transferred funds and checks fior pur-poses of collection, valued in excess of $50,000, di-rectly out of State, and that it was, and has been at alltimes material herein, an employer engaged in com-merce within the meaning of' Section 2(6) and (7) ofthe Act.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.1. f1111 IAB()R ()OR(ANIZATIO()N INVO()I.VI)Office and Professional Employees InternationalUnion, Local 17, is a labor organization within themeaning of Section 2(5) of the Act.III. TIlF UNFAIR LABOR RA('I'I('ISA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining within themeaning of Section 9(b) of the Act:'This conduct occurred on March 23, I das after the election was held.and 6 days prior to he certification of the Union on March 29. It is wellestablished that an employer violates Sec. 8(aX5) and ( I ) when, without firstconsulting with the union, it makes changes in terms and conditions (of em-ployment during the period fillowing an election. prior to the eventual certi-ficalion of the union. Mike O'Connor (hevrolet-BuickG(M( (o., In., et a,I209 NLRB 701 (1974).All employees at Respondent's operation centerlocated at 2650 Weir Road, Warren, Ohio, ex-cluding all professional employees, guards andsupervisors as defined in the Act, and all otheremployees.2. The certificationOn March 22, 1978. a majority of the employees of'Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 8. designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent.The Union was certified as the collective-bargain-ing representative of the employees in said unit onMarch 29, 1978, and the Union continues to be suchexclusive representative within the meaning of' Sec-tion 9(a) of' the Act.B. The Rcq'ues To Bargain and Re.spondent's Re/i.sal('ommencing on or about April 24, 1978, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutApril 27. 1978, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Further, commencing on or about March 23, 1978,Respondent, without notification to or consultationwith the Union, unilaterally changed the daily start-ing and quitting worktimes of three computer pro-gramers and changed the time and duration of thelunchbreak of one of said computer programers. Inaddition, on or about April 14, 1978, Respondent,without notification to or consultation with theUnion, unilaterally ceased soliciting or accepting newcustomer service accounts, resulting in the elimina-tion of two computer programer jobs.Accordingly, we find that Respondent has, sinceMarch 23, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. 1tF EFFEiCT OF IHE UNFAIR L.ABOR PRAC(II(TSUPON (COMMER(CEThe activities of Respondent set forth in sectionIII, above. occurring in connection with the opera-178 IHE. NION SAVINGS & RI S COMPANYtions described in section I, above. have a close, inti-mate, and substantial relationship to trade. traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.v. ri] It RiMI: )YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.Further, since we have found that Respondent vio-lated Section 8(a)(5) and (I) by unilaterally changingthe daily hours for starting and quitting work and thelunch period and eliminating jobs by ceasing to solicitor accept new customer service accounts, withoutbargaining with the Union, we shall order that Re-spondent cease and desist from such activity. and re-store the status quo ante by reinstating the hours of'work as they existed on or about March 23. 1978. andrestore its practice of soliciting or accepting new cus-tomer service accounts as it existed on or about April14, 1978, and fulfill its statutory obligation to bargain.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Pouhltr Company, Inc., 136 NLRB785 (1962); Commerce Compan dl/h/a Lamar Ilot'l.140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964). cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419. 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.tSI(NS OF LA";1. The Union Savings & Trust Compan) is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Office and Professional Employees InternationalUnion, Local 17. is a labor organization within themeaning of Section 2(5) of the Act.3. All employees employed at Respondent's opera-tion center located at 2650 Weir Road, Warren, Ohio.excluding all professional employees, guards and su-pervisors as defined in the Act, and all other cmplo\-ees. constitute a unit appropriate for the purposes of'collective bargaining within the meaning of Section9(b) of' the Act.4. Since March 29. 1978, the above-named labororganization has been and now: is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of' collectivebargaining within the meaning of Section 9(a) of theAct.5. B refusing on or about April 27. 1978. and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of' the Act.6. B unilaterally changing, without notification toor consultation with the Union, the daily starting andquitting worktimes of computer programers. and thetime and duration of' the lunchbreak of' one of saidcolmputer programers: by unilaterallx, without notifi-cation to or consultation with the Union, ceasing tosolicit or to accept new customer service accounts re-sulting in the elimination of computer programerjobs: and thus bh altering the existing wages, hours,terms. and conditions of employment of unit employ-ees. Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of' the Act.7. B the aforesaid refusal to bargain, Respondenthas interfered Awith. restrained, and coerced. and isinterfering with. restraining, and coercing. employeesin the exercise of' the rights guaranteed them in Sec-tion 7 of the Act. and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I ) of the Act.8. The afiOresaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board hereby orders that the Respondent. TheUnion Savings & Trust Company. Warren, Ohio. itsofficers. agents. successors. and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pa>. wages. hours, and other terms and con-ditions of emploxment with Office and ProfessionalE:mplosees International Uinion. Local 17, as the ex-clusive representative of' its employees in the lfollow-ing appropriate unit:179 I)t('EISIONS Of NAII()NAL l.ABOR RELATIONS BOARDAll employees at Respondent's operation centerlocated at 2650 Weir Road. Warren. Ohio, ex-cluding all professional employees, guards andsupervisors as defined in the Act, and all otheremployees.(b) Unilaterally changing, without notification toor consultation with the Union, the daily starting andquitting worktimes of employees. and the time andduration of their lunchbreaks.(c) Unilaterally. without notification to or consul-tation with the Union, ceasing to solicit or accept newcustomer service accounts.(d) Altering the existing wages. hours, and termsand conditions of employment of' employees in theappropriate unit, without notification to or consulta-tion with the Union.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Reinstate the hours of work for unit employeesas they were on or about March 23. 1978, and restoreits practice of soliciting or accepting new customerservice accounts as it existed on or about April 14.1978.(b) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(c) Post at its operation center, 2650 Weir Road,Warren, Ohio, copies of the attached notice marked"Appendix."8Copies of said notice, on forms pro-vided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-I In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notit the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPEN )IXNoll 11( To EI.'YI:iiSPoSI EI) BY ORDER OF I[IENA I I()NAI. LABOR RFIL.AI(NS BOARDAn Agency of the United States GovernmentWl. WIL. NoI refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with Officeand Professional Employees InternationalUnion. Local 17, as the exclusive representativeof the employees in the bargaining unit describedbelow.Wi \WIlL.. NOI unilaterally change the termsand conditions of employment of our employees.WI Wi.l. NOT unilaterally., without notificationto or consultation with the Union, cease solicit-ing or accepting new customer service accounts.Wi: Wl.l. NOI in any' like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WLE WIi.i reinstate the hours of work for unitemployees as they were on or about March 23,1978, and wil wii.[. restore our practice of solicit-ing or accepting new customer service accountsas that practice existed on or about April 14,1978.WVi wlI.l., upon request, bargain with theabove-named Union. as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees at Respondent's operation cen-ter located at 2650 Weir Road, Warren, Ohio,excluding all professional employees, guardsand supervisors as defined in the Act, and allother employees.Tii: UNION SAVINGS & TRUST COMPANY180